Simmons, C. J.
There was no error in the admission of evidence, and the charge was not erroneous for any of the reasons assigned. The evidence authorized the verdict as to the principal and interest found, and permission is granted the defendants in error, at the request of their counsel, to write off the attorney’s fees from said verdict, as the plea was in part sustained. Inasmuch as the plaintiffs in error did not complain of the inclusion of attorney’s fees in the verdict and the defendants in error voluntarily asked that they be written off, it is directed that the costs be taxed against the plaintiffs in error.

Judgment affirmed, with direction.


All the Justices concurring, except Little and Lewis, JJ., absent.